           Case 18-03430             Doc 41        Filed 02/05/19 Entered 02/05/19 16:08:03         Desc Main
                                                     Document     Page 1 of 4
.2
tems Inc.
                                             UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF ILLINOIS
                                                     EASTERN DIVISION

        In re:                                                 §
                                                               §
        PERRY, RICHARD                                         §      Case No. 18-03430
                                                               §
                            Debtor(s)                          §

                                             NOTICE OF TRUSTEE’S FINAL REPORT AND
                                               APPLICATIONS FOR COMPENSATION
                                                 AND DEADLINE TO OBJECT (NFR)

                 Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Phillip D. Levey,
        trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals
        have filed final fee applications, which are summarized in the attached Summary of Trustee's Final
        Report and Applications for Compensation.

                The complete Final Report and all applications for compensation are available for inspection at
        the Office of the Clerk, at the following address:
                                                Jeffrey P. Allsteadt
                                                U.S. Bankruptcy Court Clerk
                                                219 South Dearborn Street- 7th Floor
                                                Chicago, IL 60604

        Any person wishing to object to any fee application that has not already been approved or to the
        Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
        copy of the objections upon the trustee, any party whose application is being challenged and the
        United States Trustee. A hearing on the fee applications and any objection to the Final Report
        will be held at 10:00 AM on 02/28/2019 in Courtroom 719,
                                       United States Courthouse
                                       219 South Dearborn Street
                                       Chicago, Illinois
        If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
        dividends pursuant to FRBP 3009 without further order of the Court.

        Date Mailed: 02/05/2019                                    By: Phillip D. Levey
                                                                                    Chapter 7 Trustee


        Phillip D. Levey
        2722 North Racine Avenue
        Chicago, IL 60614




   UST Form 101-7-NFR (5/1/2011) (Page: 1)
         Case 18-03430                 Doc 41           Filed 02/05/19 Entered 02/05/19 16:08:03                                      Desc Main
                                                          Document     Page 2 of 4


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In re:                                                                §
                                                                            §
      PERRY, RICHARD                                                        §         Case No. 18-03430
                                                                            §
                             Debtor(s)                                      §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                       9,000.00
                   and approved disbursements of                                                                      $                         101.87
                                                            1
                   leaving a balance on hand of                                                                       $                       8,898.13


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Phillip D. Levey                                   $             1,650.00 $                          0.00 $              1,650.00
       Trustee Expenses: Phillip D. Levey                               $                 38.50 $                         0.00 $                    38.50
       Attorney for Trustee Fees: Phillip D. Levey $                                  4,005.00 $                          0.00 $              4,005.00
                   Total to be paid for chapter 7 administrative expenses                                             $                       5,693.50
                   Remaining Balance                                                                                  $                       3,204.63


                 Applications for prior chapter fees and administrative expenses have been filed as follows:




____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (5/1/2011) (Page: 2)
        Case 18-03430             Doc 41   Filed 02/05/19 Entered 02/05/19 16:08:03             Desc Main
                                             Document     Page 3 of 4



                                                           NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                           NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 58,081.60 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 5.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount     Interim Payment to
     Claim No.          Claimant                  of Claim           Date               Proposed Payment
                        TD Bank, USA
                        by American InfoSource
                        LP as agent
                        4515 N Santa Fe Ave
                        Oklahoma City, OK
     000001             73118                  $         10,779.86 $                0.00 $             594.77
                        Discover Bank
                        Discover Products Inc
                        PO Box 3025
                        New Albany, OH 43054-
     000002             3025                  $          15,778.45 $                0.00 $             870.57
                        Discover Bank
                        Discover Products Inc
                        PO Box 3025
                        New Albany, OH 43054-
     000003             3025                  $          20,613.99 $                0.00 $           1,137.37
                        Bankers Healthcare
                        Group c/o Pinnacle
                        Bank
                        150 3rd Ave S, Ste 900
     000004             Nashville, TN 37201      $       10,304.84 $                0.00 $             568.57




UST Form 101-7-NFR (5/1/2011) (Page: 3)
        Case 18-03430             Doc 41   Filed 02/05/19 Entered 02/05/19 16:08:03              Desc Main
                                             Document     Page 4 of 4

                                                    Allowed Amount       Interim Payment to
     Claim No.          Claimant                    of Claim             Date               Proposed Payment
                        Bankers Healthcare
                        Group c/o Pinnacle
                        Bank
                        150 3rd Ave S, Ste 900
     000005             Nashville, TN 37201       $           604.46 $               0.00 $               33.35
                Total to be paid to timely general unsecured creditors                $                3,204.63
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE


                                                 Prepared By: /s/Phillip D. Levey
                                                                               Chapter 7 Trustee


     Phillip D. Levey
     2722 North Racine Avenue
     Chicago, IL 60614


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (5/1/2011) (Page: 4)
